DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I, Claims 2-3, a device for monitoring body fluid discharge using a linkage assembly to actuate fluid flow, outlined as a first embodiment ([0008]-[0011]).
Species II, Claims 4-8, a device for monitoring body fluid discharge using a rotatable disk and spring clips to actuate fluid flow, outlined as a second embodiment ([0012]-[0016]).
Species III, Claims 10-15, a device for monitoring body fluid discharge using a guiding block and groove with a pin and fixing holes joining a holder cover, seat, and movable piece to actuate fluid flow, outlined as a third embodiment ([0017]-[0023]).
Species IV, Claims 10-13 and 16-18, a device for monitoring body fluid discharge using a guiding block and groove with a pressing handle joining a seat and movable piece and without a holding cover, the guiding block with matching and latching teeth to actuate fluid flow, outlined as a fourth embodiment ([0024]-[0025]).
The species are independent or distinct because
The claims of Species I utilize a mutually exclusive characteristics of a linkage assembly to push or pull the pivot seat relative to the base. No other Species outlined herein utilizes a pivot seat or linkage assembly where tilt by the linkage assembly of the pivot seat actuates fluid flow.
The claims of Species II utilize a mutually exclusive characteristics of a coupling of a catheter to a rotatable disk by a plurality of spring clips mounted around the disk, the disk comprising grooves to correspond to the spring clips. No other Species outlined here utilizes spring clips as the holding mechanism of the catheter.
The claims of Species III utilize a mutually exclusive characteristics of a coupling of a holding cover, seat, and a movable piece through the use of fixing holes and a pin. No other Species outlined here utilizes fixing holes and pins to join the rotating disk together in the fashion outlined here.
The claims of Species IV utilize a mutually exclusive characteristics of a coupling of a seat and a movable piece through a pressing handle without using a holding cover. No other Species outlined here utilizes a pressing handle to join the rotating disk together in the fashion outlined here.

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 9, 19-21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791